Citation Nr: 1716011	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  07-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 6, 2014.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2006, July 2008, and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In August 2011, the Veteran testified at a hearing before the Board; a transcript of the hearing has been associated with the record. 

In August 2013, in pertinent part, the Board reopened the claim for right knee disability and remanded the de novo claim, as well as the claim for an acquired psychiatric disorder, for further development and adjudication. In the same decision, the Board denied a compensable evaluation for the fourth metacarpal fracture.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). 

In a November 2014 statement, the Veteran raised a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("... if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.")  A June 2016 rating decision granted entitlement to service connection from November 6, 2014.  The Veteran, through his attorney, expressed disagreement with the effective date on the basis of Rice.  Thus, the Board considers the time period prior to November 6, 2014 to be within the Board's jurisdiction.

In February 2015, the Board remanded the Veteran's claim for further development and re-adjudication.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A June 2015 VA Vocational Rehabilitation letter indicates that the Veteran's program had been suspended for medical reasons.  The VA Vocational Rehabilitation file is relevant to the Veteran's claim for TDIU and must be associated with the claims file on remand.

In August 2015 correspondence, the Veteran's representative indicated that the Veteran receives Social Security Disability payments and that information should be requested from this agency.  Records pertaining to award of these benefits should be requested from Social Security.  

A July 2016 letter from the Veteran's representative indicates that the February 2016 VA opinion concerning the etiology of the Veteran's right knee disability is inadequate as there was no supporting rationale.  The representative also notes that the opinion is provided by a physician who specializes in obstetrics and gynecology and requests an examination with an orthopedist.  The Board agrees.  An additional examination must be afforded on remand.

Likewise, the July 2016 letter from the Veteran's representative indicates that the March 2016 psychiatric examination was also insufficient.  The representative pointed out that the Veteran was diagnosed with a depressive disorder but there was no explanation provided as to the rationale as to why such disability is not related to service.  Additionally, there was no indication as to whether the Veteran has a psychiatric disability aggravated by or secondary to his service-connected traumatic brain injury.  An additional psychiatric examination should be afforded on remand.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise the Veteran of the elements for service connection on a secondary basis.  Such must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, with respect to the claim for service connection to a psychiatric disability to include on a secondary basis are fully complied with and satisfied.

2.  Request the Social Security Administration to provide the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.

3.  Outpatient treatment records from the VAMC Chicago medical system since June 2016 should be obtained.  All information, which is not duplicative of evidence already received, should be associated with the claims file.

4.  Obtain the Veteran's VA Vocational Rehabilitation folder and associate it with the Veteran's claims file.

5.  After completion of the foregoing, schedule the Veteran for a VA orthopedic examination provided by a qualified examiner with an orthopedic specialty.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail. 
 
A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

All current disorders of the right knee should be clearly reported.  The examiner should be notified that the Veteran had right knee edema of unknown etiology in March 1994 and injured his right knee playing basketball in April 1994.  The Veteran contends that he has had continued problems with his right knee since service.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right knee disability is related to the Veteran's period of active duty service, including any in-service basketball injury? 

6.  Seek an addendum opinion from the examiner who provided the previous psychiatric March 2016 opinion, if available.  Otherwise, the opinion must be rendered by a similarly qualified medical provider.  A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

The examiner should then respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service, to include psychiatric symptoms noted during service?  

b)  Service connection is in effect for TBI. The Veteran has been variously diagnosed with PTSD, Bipolar Disorder, depressive disorder, and dysthymic disorder. According to the rating criteria for residuals of TBI, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning, including emotional/behavioral dysfunction evaluated under 38 C.F.R. § 4.130 , Schedule of Rating Mental Disorders.  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed mental health disorder is a residual of his TBI?  The examiner should also indicate whether any currently diagnosed mental health disorder is proximately due to, the result of, or aggravated by (permanently worsened beyond normal progression) the service-connected TBI?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

7.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




